         Case 1:19-cv-00719-DJS Document 40 Filed 04/17/20 Page 1 of 2
UNITED STATES DISTRICT COURT OF
THE NORTHERN DISTRICT OF NEW YORK

JOHN DOE

       VS.
                                                                    CIVIL NO. 1:19-CV-719-DJS
RENSSELAER POLYTECHNIC INSTITUTE



                       ORDER OF DISMISSAL BY REASON OF SETTLEMENT


       This Court has been advised by counsel that this action has been settled, or is in the process of being

settled. Accordingly, pursuant to N.D.N.Y.L.R. 68.2 (a), it is hereby

       ORDERED as follows:

       1) The above captioned case is hereby dismissed and discontinued in its entirety, without costs, and

without prejudice to the right of any party to reopen this action within ninety (90) days of the date of this

Order if settlement is not consummated.

       2) Any application to reopen this case must be filed within ninety (90) days of the date of this Order.

An application to reopen filed after the expiration of that ninety day period, unless it is extended by the

Court prior to its expiration, may be summarily denied solely on the basis of untimeliness.

       3) If the parties wish for the court to retain ancillary jurisdiction for the purpose of enforcing any

settlement agreement, they must submit a request that the Court retain jurisdiction over enforcement of the

agreement or submit the agreement to the Court for incorporation of its terms in an Order retaining

jurisdiction within the above-referenced ninety (90) day period for reopening the matter.

       4) The dismissal of the above-captioned action shall become with prejudice on the ninety-first day

following the date of this Order, unless any party moves to reopen this case within ninety (90) days of the

date of this Order upon a showing that the settlement was not consummated, or the Court extends the ninety

(90) day period to its expiration.

       5) The Clerk of the Court is respectfully directed to close this case and forward a copy of this Order

to the parties pursuant to the Court’s local rules.
             Case 1:19-cv-00719-DJS Document 40 Filed 04/17/20 Page 2 of 2
Dated: April 17, 2020
Albany, NY
